Citation Nr: 0712029	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for intractable 
plantar keratosis, right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from December 1966 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an August 2004 statement, the veteran raised a claim for 
entitlement to service connection for degenerative joint 
disease of the toes of the right foot, to include as 
secondary to his service-connected intractable plantar 
keratosis of the right foot.  This issue is referred to the 
RO for action deemed appropriate. 


FINDING OF FACT

Intractable plantar keratosis, right foot (right foot 
disability) is manifested by pain on weightbearing. 


CONCLUSION OF LAW

The criteria for an increased evaluation for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-
7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a right foot disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an August 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Service 
medical records and VA medical treatment records have been 
obtained and a VA examination conducted.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4 (2006).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a November 1998 rating decision, service connection was 
granted for a right foot disability, and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7804, effective October 5, 1998.  By a September 
2003 rating decision, the RO continued the 10 percent 
evaluation under Diagnostic Code 7899-7804.  The veteran 
appealed.

A February 2003 VA general medical examination was conducted.  
The veteran reported discomfort in his right foot, especially 
when walking.  He used a crutch and shoe inserts.  Upon 
examination, the plantar surface was tender.  The impression 
was residual of plantar keratosis, right foot.

In a July 2003 statement, the veteran indicated that his 
right foot caused discomfort and it was difficult to walk.  
In a September 2003 statement, the veteran asserted that he 
had new calluses, pain in new places, that his scar had grown 
and was not superficial, but was deeply imbedded in the 
bottom of his right foot, that he had been diagnosed with 
foot drop, and that he often tripped and fell.  He asserted 
that his last three toes were always asleep and painful, 
looked deformed due to the constant curling due to pain, and 
that walking for exercise was impossible.  He also stated 
that he soaked and trimmed his right foot twice per week.  

In a September 2003 statement, a friend of the veteran's who 
had known him for 40 years stated that over the past 5 to 6 
years he had noticed that the veteran had difficulty walking 
properly.  He stated that the veteran's toes curled under his 
foot, there was a knot on the bottom of the veteran's foot, 
the veteran had a noticeable limp, and the veteran could not 
go barefoot.  The veteran's friend asserted that on their 
last fishing trip the veteran had to sit down to bring in the 
fish and that he could tell the foot was bothering the 
veteran.  

A September 2003 VA feet examination was conducted.  The 
veteran reported he was retired and still hunted and fished a 
little.  He reported that he soaked his foot twice a week to 
soften the callous and trim it back and that he saw a 
podiatrist for the same treatment.  The veteran reported 
right foot pain with weightbearing that caused his toes to 
curl up and cramp.  The pain was 5 to 6 on a scale of 10, and 
was daily and upon weightbearing.  Alleviating factors 
include removing the weight.  He had a 3/4 inch right shoe lift 
and a molded right shoe insert.  Upon examination, there was 
a callous formation on the plantar aspect of the right foot 
along the mid-fourth metatarsal area.  There was no cyanosis, 
clubbing, or edema.  There were palpable distal pulses, good 
hair distribution, and a normal toe examination, but no 
Homan's sign.  The veteran could range his toes and his gait 
was normal, but he favored the right side.  Poking around the 
calloused area caused withdrawal in pain.  The calloused area 
seemed to have a central core so that it actually looked like 
a corn was causing the problem.  The diagnosis was right foot 
plantar keratosis.  

February 2004 pictures of the veteran's right foot indicated 
toe curling.  In a March 2004 statement, the veteran stated 
that that his toes were permanently bent and caused pain and 
discomfort.  

April 2004 VA treatment records noted the veteran was seen 
for intractable plantar keratosis (IPK) under the 4th 
metatarsal head.  The veteran reported it was very painful.  
The examiner trimmed the IPK and suggested different 
orthotics.  Upon examination, there was IPK, toes curling 
from the pain, and a disturbed gait.  The assessment was 
painful IPK.  In May 2004 VA records, the veteran complained 
of right foot toe pain and curling due to painful IPK and 
trying to lift his forefoot.  The veteran's IPK was trimmed.  
A June 2004 VA record noted the IPK was trimmed.  Upon 
examination, the callous was not as deep.  July 2004 VA 
records indicated the veteran's IPK was trimmed.  Another 
July 2004 VA record noted there was less callous.  The 
examiner noted that they discussed possible surgical 
solutions.  August 2004 VA records indicated the veteran was 
seen for IPK.  The veteran reported pain in the great and 
second toe of the right foot.  Upon examination, the callous 
was built up since the last visit.  The assessment was IPK.  

In an August 2004 statement, the veteran asserted that his 
IPK made walking difficult and that he was functionally 
impaired from walking a long distance or standing a long 
time.  He asserted loss of use of his toes due to toe curling 
and that he did not have a skin condition, but a bone 
condition.  He stated that he could not run, he was unstable, 
his foot dragged when he walked, and he did not have good 
hair distribution.  

An October 2004 VA medical record noted the veteran was seen 
for IPK.  The examiner noted that the weekly trimmings had 
not significantly reduced the IPK.  Surgery was discussed.  

The veteran's service-connected right foot disability is not 
listed on the Rating Schedule; the RO assigned Diagnostic 
Code 7899-7804.  See 38 C.F.R. § 4.27 (2006) (unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99").  The veteran's current 10 percent evaluation 
contemplates superficial scar, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  This is the 
highest evaluation under this diagnostic code.  Accordingly, 
an increased evaluation is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the right foot disability is not a 
disfigurement of the head, face or neck, is not deep, does 
not cause limited motion, and there is no evidence of 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7805 (2006).  In addition, a 10 percent 
evaluation is the highest evaluation provided for superficial 
unstable scars and for superficial scars that do not cause 
limited motion.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803 (2006).   

The veteran's representative argues that the right foot 
disability is more properly analogized to a foot disability, 
rather than a skin condition.  But the diagnosed disability 
is intractable plantar keratosis.  Keratosis is "any lesion 
on the epidermis marked by the presence of circumscribed 
overgrowth of the horny layer."  Stedman's Medical 
Dictionary 946 (26th ed. 1995).  The veteran's disability is 
thus a skin condition and the analogized diagnostic code is 
more appropriate.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of a right foot disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to a right foot disability.  
Accordingly, the RO did not err by failing to consider or 
failing to document its consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a right foot disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


